If this opinion indicates that it is “FOR PUBLICATION,” it is subject to revision
                          until final publication in the Michigan Appeals Reports.




                               STATE OF MICHIGAN

                                COURT OF APPEALS


ALVARO G. MASIAS and KIMBER STAMM                                    UNPUBLISHED
MASIAS,                                                              September 29, 2022

               Plaintiffs-Appellees,

v                                                                    No. 357294
                                                                     Washtenaw Circuit Court
CRAIG NORTH and SABRINA NORTH,                                       LC No. 20-000270-CH

               Defendants-Appellants.


Before: K. F. KELLY, P.J., and LETICA and RICK, JJ.

PER CURIAM.

       Defendants appeal by right the trial court’s final order denying their motion for costs and attorney
fees under MCR 2.405. Finding no errors warranting reversal, we affirm.

                          I. BASIC FACTS AND PROCEDURAL HISTORY

       This case arises from a dispute about the property line between the parties, who live next door to
each other in Ann Arbor, Michigan. Defendants, Craig North and Sabrina North, purchased their property
in 1989. Plaintiffs, Alvaro G. Masias and Kimber Stamm Masias, purchased the neighboring parcel in
2013. The property line in question concerns a fence separating the two parcels erected by defendants in
1991, which defendants claimed was not the true property line but plaintiffs maintained it was.

       Plaintiffs filed a complaint in the trial court asserting one count of adverse possession. After
answering plaintiffs’ complaint, defendants filed an offer to stipulate to an entry of judgment against them
for $350 in full satisfaction of plaintiffs’ claim, which plaintiffs rejected. At trial, however, plaintiffs
requested voluntary dismissal of their adverse possession claim because the boundary lines established by
a recent survey apparently resolved the parties’ dispute. Defense counsel objected on the basis that
dismissal would preclude a future request for attorney fees and costs. The trial court concluded it could
not prevent plaintiffs from dismissing their case and stated “I don’t think I can award sanctions on an offer
of judgment.”

       On April 5, 2021, the court dismissed plaintiffs’ adverse possession claim; however, because
defendants only received the survey the day prior and had no chance to evaluate it, the court left the case


                                                    -1-
open to provide an opportunity for all parties to review the survey and hopefully agree on the property
line without further court intervention. Defendants subsequently filed a report on the status of the property
line, stating that they agreed with plaintiffs’ survey and, therefore, believed there was no longer any
dispute on the property line requiring the court’s adjudication. Defendants also moved for costs and
attorney fees under MCR 2.405.

       At a hearing on defendants’ motion for costs and fees, the trial court concluded that its April 5,
2021 order of voluntary dismissal did not constitute a “verdict” under MCR 2.405. The court thus denied
defendants’ request for costs and fees and, on May 13, 2021, entered a final order adopting plaintiffs’
survey and the property line indicated therein. This appeal followed.

                                      II. STANDARDS OF REVIEW

        This Court reviews a trial court’s decision to deny attorney fees under MCR 2.405 for an abuse of
discretion. Anderson v Progressive Marathon Ins Co, 322 Mich App 76, 92; 910 NW2d 691 (2017). “An
abuse of discretion occurs when the trial court’s decision is outside the range of reasonable and principled
outcomes.” Id. (quotation marks and citation omitted). In addition, we review de novo the proper
interpretation and application of the court rules. Brecht v Hendry, 297 Mich App 732, 736; 825 NW2d
110 (2012).

                                             III. DISCUSSION

        Defendants argue that the trial court abused its discretion when it denied their motion for costs and
fees because the court incorrectly determined that plaintiffs’ voluntarily dismissal did not result in a
verdict under MCR 2.405.1 We disagree.

        “MCR 2.405(D) provides for the imposition of costs following the rejection of an offer to stipulate
the entry of a judgment. This is known as ‘the offer of judgment rule.’ The purpose of MCR 2.405 is to
encourage settlement and to deter protracted litigation.” Simcor Constr, Inc v Trupp, 322 Mich App 508,
514-515; 912 NW2d 216 (2018) (quotation marks and citations omitted). MCR 2.405(D) provides, in
relevant part:

       (D) Imposition of Costs Following Rejection of Offer. If an offer is rejected, costs are
       payable as follows:

       (1) If the adjusted verdict is more favorable to the offeror than the average offer, the offeree
       must pay to the offeror the offeror’s actual costs incurred in the prosecution or defense of
       the action.

        Under MCR 2.405(A)(4), the term “verdict” is defined as “a jury verdict,” “a judgment by the
court after a nonjury trial,” or “a judgment entered as a result of a ruling on a motion after rejection of the



1
 MCR 2.405 was recently amended on December 2, 2021 (effective January 1, 2022), see 508 Mich clxix
(2021). Accordingly, all references herein cite to the prior language in effect when this case was decided
below. See MCR 2.405, as amended October 2, 2013, 495 Mich clxxxix (2013).


                                                     -2-
offer of judgment.” Likewise, under MCR 2.405(A)(5), the term “adjusted verdict” is defined as “the
verdict plus interest and costs from the filing of the complaint through the date of the offer.”

        According to defendants, the trial court’s order of voluntary dismissal with prejudice qualified as
a judgment, which resulted from plaintiffs’ oral motion to voluntarily dismiss their claim. Thus,
defendants contend the order was a “verdict” under MCR 2.405. Defendants argue that the trial court’s
conclusion that plaintiffs’ voluntary dismissal did not give rise to a verdict triggering an award of attorney
fees was possibly affected by the pre-1997 version of the court rule, which lacked language similar to
MCR 2.405(A)(4)(c) (defining verdict as “a judgment entered as a result of a ruling on a motion after
rejection of the offer of judgment”). Defendants also argue that nothing in the court rule suggests that a
dismissal being voluntary has any bearing on this issue.

          We disagree with defendants that the April 5, 2021 order of voluntary dismissal constituted a
judgment and verdict under MCR 2.405. A “judgment” is “[a] court’s final determination of the rights
and obligations of the parties in a case.” Acorn Investment Co v Mich Basic Prop Ins Ass’n, 495 Mich
338, 351; 852 NW2d 22 (2014) (quotation marks and citation omitted; alteration in original). Likewise,
“entry of a ‘judgment’ as contemplated by MCR 2.405(A)(1) . . . has all the attributes of a judgment after
full litigation, is considered a final adjudication on the merits, and implicates the doctrine of res judicata.”
Froling Revocable Living Trust v Bloomfield Hills Country Club, 283 Mich App 264, 300; 769 NW2d
234 (2009).

        With these principles in mind, we conclude that the April 5, 2021 order of voluntary dismissal did
not meet the requirements of a “verdict” under MCR 2.405(A)(4). Though the order did dismiss plaintiffs’
adverse possession claim with prejudice, the trial court explicitly left the case open because the underlying
property dispute remained unresolved. Notably, the court maintained its willingness to try the issue even
after the voluntary dismissal were the parties unable to otherwise agree. Therefore, the April 5, 2021 order
of voluntary dismissal was an order of conditional dismissal and was certainly not a “final determination
of the rights and obligations of the parties.” See Acorn Investment Co, 495 Mich at 351. The fact that
plaintiffs received no damages and were not granted equitable relief following voluntary dismissal of their
complaint does not save defendants’ argument. While it is true this result was more favorable to
defendants than their offer of judgment, as explained above, the voluntary dismissal was not a “verdict”
under the court rule because that order was not a “judgment.”

       Given our resolution of the issue above, we need not address defendants’ remaining argument
regarding the inapplicability of interest of justice exception to the award of fees under MCR 2.405. That
exception is only potentially triggered once it is determined that an award of fees under MCR 2.405 is
appropriate.

        Affirmed. Plaintiffs, as the prevailing parties, may tax costs. MCR 7.219(A).

                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Anica Letica
                                                               /s/ Michelle M. Rick




                                                      -3-